DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2021 has been entered.
 
Response to Amendment
This office action is in response to the request for continued examination under 37 CFR 1.114 filed on 03/25/2021.
Claims 1-6, 8, and 10-12 remain pending for consideration on the merits.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “part” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“an upper end part”, “a lower end part”, “a flow path forming part”, and “a non-horizontal face part” in claim 1; and
“a middle part” in claim 3.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Higashiiue et al. (US 10,054,376 B2) hereinafter Higashiiue, in view of Hughes et al. (US 4,829,780 A), hereinafter Hughes. 
Regarding claim 1, Higashiiue teaches a stacked header (51, fig. 2) including a plurality of plates (53, 54_1-54_3, 55, 56_1-56_4, fig. 2) stacked together and branching one flow path flow into a plurality of flow paths (e.g. a flow path flowing through a flow passage 53a then branching off to a plurality of flow paths flowing through flow passages 56a, fig. 2), the stacked header (51, fig. 2) comprising:
an upper end part (e.g. top end of the stacked header 51, fig. 1) positioned at an upper end of the stacked header;
a lower end part (e.g. bottom end of the stacked header 51, fig. 1) positioned at a lower end of the stacked header in the gravity direction; and
a flow path forming part positioned between the upper end part (e.g. top end of the stacked header 51, fig. 1) and the lower end part (e.g. bottom end of the stacked header 51, fig. 1) and having a flow path (e.g. the flow path (arrows) flowing from 53a to 55a, fig. 2) formed in the flow path forming part.
Higashiiue does not explicitly disclose at least one of the upper end part or the lower end part comprises a non-horizontal face part having a non-horizontal face slanted with respected to a horizontal plane, and the at least one of the upper end part or the lower end part of the plurality of plates stacked together is the non-horizontal face part as a whole. Rather, Higashiiue teaches at least one of the upper end part or the lower end part comprising a horizontal face part.
Hughes teaches a heat exchanger (e.g. evaporator, fig. 1) comprising headers (12, fig. 1) having non rectangular cross sections (30, fig. 5; col. 5, lines 43-44) or non-horizontal faces (56, 
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that ‘“[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.”’ KSR, 550 U.S. at ___, 82 USPQ2d at 1396.
Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
(D) applying a known technique to a known device (method or product) ready for improvement to yield predictable results as taught by Hughes into the stacked header of Higashiiue because it does no more than yield predictable results of effectively removing condensate from the heat exchanger (and headers) since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. See MPEP § 2143.

Regarding claim 12, Higashiiue as modified teaches a heat exchanger comprising the stacked header according to claim 1 as discussed above, 
wherein the heat exchanger is used as an evaporator (Hughes, fig. 1), when a temperature of refrigerant flowing in the evaporator causes a surface temperature of the upper end part or the lower end part to be lower than a dew-point temperature of air surrounding the evaporator (Hughes, col. 1, lines 18-24), water droplets form on the upper end part or the lower end part, and the non-horizontal face part (Hughes, 30, fig. 5) having a non-horizontal face (Hughes, 56, fig. 5) slanted with respect to a horizontal plane causes the water droplets to flow away from the upper end part or the lower end part to reduce corrosion of the stacked header (Hughes, col. 5, lines 30-51; see at least fig. 5, where the condensate flows down (as represented by arrows 52) to the header 12 having the non-horizontal face parts 30 wherein the non-horizontal face parts include the non-horizontal faces 52 to remove condensate away from the evaporator).

Claims 2-6, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Higashiiue, in view of Hughes and Firszt (10 Popular Roofing Styles: Which is the Best for You?, 2014).
Regarding claims 2-6, Higashiiue as modified teaches the stacked header of claim 1 as discussed above.
Higashiiue as modified does not explicitly teach:
wherein the non-horizontal face part is shaped to descend in two directions orthogonal to the flow path formed in the flow path forming part, the flow path serving as a boundary between the two directions; (claim 2)
wherein the non-horizontal face part is shaped to descend in directions of the flow path formed in the flow path forming part, a middle part of the flow path serving as a boundary between the directions; (claim 3)
 wherein the non-horizontal face part has an arc-shaped cross-section; (claim 4)
 wherein the non-horizontal face part has a triangular cross-section; and (claim 5)
wherein the non-horizontal face part has a shape slanted in one direction with different heights of lateral faces of the flow path forming part. (claim 6)
Although Firszt does not belong to the same technical field of stacked header or heat exchanger, Firszt teaches various roofing styles (e.g. a plurality of roof joists forming a roof shape) that shed the rain or snow. Firszt particularly points out a major deficiency of having a flat roof where the flat roof is prone to water accumulation resulting water damages (i.e. similar to having a flat horizontal surface on a stacked header or any parts of a heat exchanger where condensation accumulation can cause corrosion, rust or fouling.) Therefore, Firszt teaches other e.g. gable, curved or arched having various pitch to shed water). 
As to (i) and (ii), Firszt teaches a gable roof having two sides that slope down from a central ridge (see p. 4, #3 Gable (pitched) wherein the ).
As to (iii), Firszt teaches a curved or arched roof (see p. 4, #4 curved or arched)
As to (iv) and (v), Firszt teaches a shed roof having one side higher than the other (see p. 3, #2 Shed (skillion) wherein the cross section of the shed roof forming a right triangle.)
Based on Firszt, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to shape the non-horizontal face part of Higashiiue as modified to use any one of roof styles taught by Firszt to effectively prevent water accumulation. 

Regarding claim 8, Higashiiue as modified teaches a heat exchanger comprising the stacked header of claim 1 as discussed above. 
Higashiiue as modified (e.g. Embodiment 1 of Higashiiue as modified) does not explicitly teach wherein the stacked header is a first stacked header and the heat exchanger includes a second stacked header that is like the first stacked header, the stacked headers are arranged such that the first stacked header is above the second stacked header, and at least one of the lower end part of the first stacked header or the upper end part of the second stacked header comprises the non-horizontal face part. 
However, Higashiiue (e.g. Embodiment 3) teaches wherein two or more of the stacked headers (51A, 51B, fig. 19) are arranged such that the first stacked header is above the second stacked header (fig. 19; col. 19, line 13 - col. 20, line 9).
Higashiiue as modified to have two or more of the stacked headers as taught by Higashiiue, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Regarding claim 10, Higashiiue as modified teaches a heat exchanger (Higashiiue, 1, fig. 1), comprising: 
the stacked header (Higashiiue, 51, fig. 1) of claim 1; and
a plurality of heat transfer tubes (Higashiiue, 22, 32, fig. 1) connected to the stacked header (Higashiiue, 51 fig. 1).

Regarding claim 11, Higashiiue as modified teaches an air-conditioning apparatus (Higashiiue, 91, fig. 19), comprising the heat exchanger (Higashiiue, 1, fig. 1) of claim 10. 

Response to Arguments
Applicant’s arguments, see p. 5, filed on 03/25/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered but are not found to be persuasive. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Higashiiue, in view of Hughes. 
As discussed above, a newly cited reference, Hughes, teaches it is well known that the heat exchanger (e.g. evaporator) comprising a header (12, fig. 1) wherein the header comprises Higashiiue to include the non-horizontal face part forming the non-horizontal part as a whole as taught by Hughes to effectively remove condensate from the evaporator. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/CHANG H. PARK/
Examiner
Art Unit 3763



/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763